DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9 December 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:
In line 3 of claim 5, “comprising” should likely be --comprises--
In line 3 of claim 17, “comprising” should likely be --comprises--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harter et al., US 9,156,335 [hereinafter: Harter].

	Regarding claim 1, Harter discloses a vehicle handle assembly (Fig. 1), comprising: 
	an attachment bracket 71a+71b (Fig. 3) secured to a powered closure assembly of a vehicle 12 (Fig. 3);
	a handle core 78 (Fig. 4) that is mounted to the attachment bracket (Fig. 3 illustrates the handle portion 78 mounted to the ends 71a, b with reinforcement members 72a, b); and
	at least one switch 102 (Fig. 8) mounted to the handle core (col. 6 lines 1-2 and Fig. 6 illustrates the microswitch 102 is mounted to the handle portion 78 by the lower housing 40), 
the at least one switch configured to transition from a first state (col. 7 lines 1-2: when the actuator 100 is in the at-rest position, the microswitch is inactivated corresponding to a first state) to a second state (col. 7 lines 1-2: when the actuator 100 is in the activated position, the microswitch is activated position corresponding to a second state) in response to a user grasping the handle core (Fig. 8 and col. 6 lines 61-66: the actuator button 98 is pressed from the inside face of the handle, corresponding to a user grasping the handle core, to activate the microswitch), 
12 (Fig. 1) moveable between a first position (closed) and a different second position (open) in response to a transition of the at least one switch (col. 7 lines 7-14: a controller is configured to unlatch the vehicle door 12 when a user’s hand is detected and the microswitch 102 is activated; when the vehicle door is unlatched it is moveable between a first, closed position and a second, open position).

	Regarding claim 2, Harter discloses the vehicle handle assembly of claim 1 as shown, further comprising a vehicle side door as the powered closure assembly 12 (Fig. 1 illustrates a vehicle side door).

	Regarding claim 3, Harter discloses the vehicle handle assembly of claim 2 as shown, wherein the vehicle side door 12 (Fig. 1) includes a panel 14 (Fig. 2), the attachment bracket hooked over a vertically upper edge of the panel (Fig. 3 illustrate the bracket 71a+71b is hooked over a vertically upper edge of the panel 14 through notches 15a and 15b). 

	Regarding claim 5, Harter discloses the vehicle handle assembly of claim 2 as shown, wherein the vehicle side door defines a window opening 24 (Fig. 1) between a forward pillar portion 20 (Fig. 1) and a rear pillar portion 22 (Fig. 1), wherein the vehicle side door further comprises a belt molding disposed vertically below the window opening 30 (Fig. 1 illustrates the belt molding 30 is disposed below, in the vertical direction, the window opening), the handle core vertically aligned with the belt molding (Fig. 1 illustrates the handle core 78 and the belt molding 30 are vertically aligned along the bottom of the window opening).

claim 10, Harter discloses the vehicle handle assembly of claim 1 as shown, further comprising a handle cover 32+40 (Fig. 6) that is secured to the handle core to enclose the at least one switch in a cavity 92 (Fig. 6; col. 6 lines 3-7) between the handle cover and the handle core (Fig. 6 illustrates the cavity 92 is between the handle core 78 and the cover 28+40).

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US 8,701,353, [hereinafter: Patel].

Regarding claim 1, Patel discloses a vehicle handle assembly 150 (Fig. 5), comprising:
an attachment bracket 164 (Fig. 5) secured to a powered closure assembly of a vehicle 8 (Fig, 5; col. 9 lines 52-55: secured to a powered closure assembly (door) 8 with fasteners 170); 
a handle core 152 (Fig. 5) that is mounted to the attachment bracket (col. 9 lines 59-60); and 
at least one switch 96 (Fig. 5) mounted to the handle core (Fig. 5; col. 9 lines 40-41), the at least one switch configured to transition from a first state to a second state in response to a user grasping the handle core (col. 8 lines 13-22: sensor 96 generates a signal when the handle is grasped, corresponding to the switch being configured to transition from a first state to a second state), the powered closure assembly moveable between a first position and a different, second position in response to a transition of the at least one switch (in response to a transition of the switch 96, the powered latch assembly is unlatchable/unlocked wherein the user can pull the door open, which corresponds to the door being moveable between a first, closed position and a second, open position). 

	Regarding claim 7, Patel discloses the vehicle handle assembly of claim 1, wherein the handle core includes an opening 154 (Fig. 5) extending from a vertically upward facing surface of the handle core to a vertically downward facing surface of the handle core (Fig. 5 shows the vehicle handle assembly viewed from a vertically upward vantage point, thus the surface of the handle core visible in Fig. 5 corresponds to a vertically upward facing surface and the vertically downward facing surface of the handle core is not visible). 

	Regarding claim 8, Patel discloses the vehicle handle assembly of claim 7, wherein the handle core extends about an entire circumferential perimeter of the opening (Fig. 5 illustrates the handle core 152 forms the circumferential perimeter of the opening).  

	Regarding claim 9, Patel discloses the vehicle handle assembly of claim 1, wherein the at least one switch comprises a load cell switch (Patel col. 7 lines 63-64: a piezoelectric sensor corresponds to a load cell switch).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harter, US 9,156,335, as applied to claim 2 above, and further in view of Miu et al., US 9,353,566 [hereinafter Miu].

Regarding claim 4, Harter discloses the vehicle handle assembly of claim 2 as shown, however Harter does not disclose an actuator that moves the vehicle side door from the first position to the second position. 
Miu teaches an actuator 34 (Fig. 2) that moves a vehicle side door 12 (Fig. 1) from a first position and a different, second position (col. 7 lines 8-15, col. 9 lines 20-22: movement between open and closed positions) in response to at least one switch 62 (Fig. 2) transitioning from the first state to the second state (col. 9 lines 14-25: the actuator is driven in response to a signal from switch 62, corresponding to the switch transitioning from a first to second state). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle handle assembly of Harter to further include an actuator that moves the vehicle side door from the first position and the different, second position in response to the at least one switch transitioning from a first state to a second state, as taught by Miu, to provide user convenience by automatically opening or closing the door (Miu, col. 1 lines 45-48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harter, US 9,156,335, as applied to claim 5 above, and further in view of Jurgess et al., US 9,922,472 [hereinafter: Jurgess].

Regarding claim 6, Harter discloses the vehicle handle assembly of claim 5 as shown above. However, Harter does not disclose an antenna module disposed in the forward pillar portion or the rear pillar portion, the antenna module configured to detect a signal from an authorized device. 
Jurgess teaches an antenna module disposed in the forward pillar portion or the rear pillar portion (col. 5 lines 54-58, 63-65: the B-pillar corresponds to the rear pillar portion), the antenna module configured to detect a signal from an authorized device (col. 4 lines 13-19; col. 7 lines 8-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle handle assembly disclosed by Harter to further include an antenna module disposed in the rear pillar portion that is configured to detect a signal from an authorized device, as taught by Jurgess, because this location allows the antenna to reliably detect a signal from an authorized device when it is in range of the vehicle (Jurgess col. 2 lines 28-30)
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harter, US 9,156,335, as applied to claim 10 above, and further in view of Ziller, DE 10208573 A1 (reference made to paragraphs of the attached machine translation).

Regarding claim 11, Harter discloses the vehicle handle assembly of claim 10 as shown above. However, Harter is silent to a RADAR sensor assembly within the cavity.
Ziller teaches a RADAR sensor assembly within a door handle ([0005]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle handle assembly disclosed by Harter to further include a (Ziller [0002], [0006]) without comprising the exterior aesthetics of the vehicle (Ziller [0003]-[0004]). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harter, US 9,156,335, as applied to claim 1 above, and further in view of Buschmeier, EP Pub. 1681200.

Regarding claim 12, Harter discloses the vehicle handle assembly of claim 1 as shown above. However, Harter is silent to the handle core being entirely a polymer-based material. 
Buschmeier teaches a handle core 4 (Fig. 1) is entirely a polymer-based material ([0016]: a thermoplastic plastics material corresponds to a polymer-based material). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle core taught by Harter to be entirely a polymer-based material, as taught by Buschmeier, in order to reduce the weight of the vehicle handle without compromising strength (Buschmeier [0006], [0015]). 

Regarding claim 13, Harter, in view of Buschmeier, teaches the vehicle handle assembly of claim 12, however Harter, in view of Buschmeier, is silent to the attachment bracket being entirely a metal or metal alloy. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the attachment bracket disclosed by Harter, in view of Buschmeier, entirely a metal or metal alloy, as it is well known in the art that metal or metal alloy is a strong and rigid material compared to polymer-based materials (Buschmeier [0008]: suggesting a metal die-cast part provides high stability). One of ordinary skill in the art would have a reasonable expectation of success See MPEP 2143(I)(B).

Regarding claim 14, Harter, in view of Buschmeier, teaches the vehicle handle assembly of claim 13 as shown. 
The claimed phrase “is overmolded to” is being treated as a product by process limitation; that is overmolding is a known manufacturing process. The structure implied by the claimed process is the handle core secured directly to the attachment bracket. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
Harter, in view of Buschmeier, is silent to the handle core being overmolded to the attachment bracket. However, Harter, as modified above in view of Buschmeier, teaches an end product appearing to be substantially identical to the product of the handle core being overmolded to the attachment bracket.  See MPEP 2113(II).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harter, US 9,156,335, in view of Harris, UK Pub. 2541549.

Regarding claim 15, Harter discloses a vehicle powered closure actuating method, comprising:
providing at least one switch 102 (Fig. 8) mounted to a handle core 78 (Fig. 4; col. 6 lines 1-2 and Fig. 6 illustrates the microswitch 102 is mounted to the handle portion 78 by the lower housing 40), the handle core mounted to an attachment bracket (Fig. 3 illustrates the handle portion 78 mounted to the ends 71a, b with reinforcement members 72a, b) that is secured to a powered closure assembly of a vehicle 12 (Fig. 1; col. 4 lines 30-36);
transitioning the at least one switch from a first state to a second state (col. 7 lines 1-2: the actuator 100 moves from the at-rest position to the activated position, transitioning the microswitch from an inactivated state to an activated state) in response to a user grasping the handle core (col. 6 lines 61-66: the actuator button 98 is pressed from the inside face of the handle, corresponding to a user grasping the handle core, to activate the microswitch 102).
However, although Harter discloses, in response to the transitioning, the powered closure assembly is moveable, Harter does not disclose initiating a powered movement from the powered closure assembly between a less open position and a more open position.
Harris teaches transitioning at least one switch 210a, 210b (Fig. 6b) from a first state to a second state in response to a user grasping a handle core (pg. 26 lines 28-29: force applied by a user to the sleeve 204 corresponds to grasping the handle core, the load cells detect the applied force and transmits an electrical signal which corresponds to transitioning from a first state to a second state); and in response to the transitioning, initiating a powered movement of the powered closure assembly between a less open position and a more open position (pg. 26 lines 28-30: transitioning the load cells transmits a signal to the controller; pg. 24 lines 12-13: the control unit initiates the actuator 110 to provide an assistive force, corresponding to a powered movement of the door, to move the door between a less open position and a more open position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle powered closure actuating method disclosed by Harter to further include, in response to transitioning the at least one switch, initiating a powered movement of the powered closure assembly between a less open position and a more open position, as taught by Harris, in order to improve convenience for users of the vehicle by reducing the amount of force the (Harris, pg. 27 lines 12-13). 

Regarding claim 16, Harter, as modified by Harris, discloses every limitation of claim 15 as shown, wherein the powered closure assembly 12 (Harter, Fig. 1) is a vehicle side door (Harter, Fig. 1 illustrates a vehicle side door). 

Regarding claim 17, Harter, as modified by Harris, discloses every limitation of claim 16 as shown, wherein the vehicle side door defines a window opening 24 (Fig. 1) between a forward pillar portion 20 (Fig. 1) and a rear pillar portion 22 (Fig. 1), wherein the vehicle side door further comprises a belt molding disposed vertically below the window opening 30 (Fig. 1 illustrates the belt molding 30 is disposed below, in a vertical direction, the window opening), the handle core vertically aligned with the belt molding (Fig. 1 illustrates the handle core 78 and the belt molding 30 are vertically aligned along the bottom of the window opening).

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, US 8,701,353, in view of Harris, UK Pub. 2541549.

Regarding claim 15, Patel discloses a vehicle powered closure actuating method, comprising:
providing at least one switch 96 (Fig. 5) mounted to a handle core (Fig. 5; col. 9 lines 40-41), the handle core mounted to an attachment bracket 164 (Fig. 5) that is secured to a powered closure assembly of a vehicle 8 (Fig, 5; col. 9 lines 52-55: secured to a powered closure assembly (door) 8 with fasteners 170); 
(col. 8 lines 13-22: sensor 96 generates a signal when the handle is grasped, corresponding to the switch being configured to transition from a first state to a second state).
However, although Patel discloses, in response to the transitioning, the powered closure assembly is moveable, Patel does not disclose initiating a powered movement from the powered closure assembly between a less open position and a more open position.
Harris teaches transitioning at least one switch 210a, 210b (Fig. 6b) from a first state to a second state in response to a user grasping a handle core (pg. 26 lines 28-29: force applied by a user to the sleeve 204 corresponds to grasping the handle core, the load cells detect the applied force and transmits an electrical signal which corresponds to transitioning from a first state to a second state); and in response to the transitioning, initiating a powered movement of the powered closure assembly between a less open position and a more open position (pg. 26 lines 28-30: transitioning the load cells transmits a signal to the controller; pg. 24 lines 12-13: the control unit initiates the actuator 110 to provide an assistive force, corresponding to a powered movement of the door, to move the door between a less open position and a more open position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle powered closure actuating method disclosed by Harris to further include, in response to transitioning the at least one switch, initiating a powered movement of the powered closure assembly between a less open position and a more open position, as taught by Harris, in order to improve convenience for users of the vehicle by reducing the amount of force the user has to apply to the powered closure assembly to move it to an open position (Harris, pg. 27 lines 12-13). 

claim 18, Patel, in view of Harris, teach the vehicle powered closure actuating method of claim 15, wherein the at least one switch comprises a load cell switch (Patel col. 7 lines 63-64: a piezoelectric sensor corresponds to a load cell switch). 



    PNG
    media_image1.png
    382
    963
    media_image1.png
    Greyscale


Regarding claim 19, Patel, in view of Harris, teach the vehicle powered closure actuating method of claim 18, wherein the handle core includes an opening 154 (Patel, Fig. 5) extending from a vertically upward facing surface of the handle core to a vertically downward facing surface of the handle core (Patel, Fig. 5 shows the vehicle handle assembly viewed from a vertically upward vantage point, thus the surface of the handle core visible in Fig. 5 corresponds to a vertically upward facing surface and the vertically downward facing surface of the handle core is not visible), wherein the load cell switch transitions in response to a user applying pressure to a side of the handle core that faces the opening (Patel, Fig. 4A illustrates the user’s fingers 97 on the side of the handle core facing the door/opening; col. 8 lines 13-23: user grasps the handle which generates a signal, corresponding to the user applying pressure to trigger the sensor 96 (Fig. 5 correspondingly annotated above)). 

claim 20, Patel, in view of Harris, discloses the vehicle handle assembly of claim 19, wherein the handle core extends about an entire circumferential perimeter of the opening (Patel, Fig. 5 illustrates the handle core 152 forms the circumferential perimeter of the opening). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ieda et al., US Pub. 2004/0257296, related to a door handle with at least one switch mounted to a handle core, which is entirely a polymer-based material, and a powered closure assembly moveable in response to a transition of the switch.
Sha, CN Pub. 106050019, related to a handle mounting structure including an attachment bracket, which is entirely a metal or metal alloy.
Maddelein et al., US Pub. 2020/0262388, related to an antenna module disposed in a forward pillar portion to detect a signal from an authorized device.
Leonardi et al., US Pub. 2020/0011096, related to a handle assembly with a force-based sensor mounted to a handle core and a handle cover, the handle core being vertically aligned with the bottom edge of a window opening.
Sueyoshi et al., US 6,740,834, related to a vehicle door handle with a detection circuit to detect a user grasping a handle core.
Elie et al., US 10,030,431, related to a method of closing a vehicle door including an actuator that moves the door in response to commands by an authorized user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675